      Case 1:20-cv-00778-NONE-JLT Document 31 Filed 10/08/20 Page 1 of 1

1
2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   OLD REPUBLIC GENERAL INSURANCE                Case No. 1:20-cv-00778-NONE-JLT
     CORPORATION, a Michigan Corporation
12                                                 ORDER CLOSING THE ACTION AS TO
                     Plaintiff,                    COLONY INSURANCE COMPANY
13                                                 WITHOUT PREJUDICE
           v.
14                                                 (Doc. 30)
     AMTRUST NORTH AMERICA, et al,
15
                     Defendants.
16

17          The plaintiff has filed a voluntary dismissal without prejudice as to Colony Insurance
18   Company only. (Doc. 30) The Federal Rules of Civil Procedure Rule 41(a)(1(A)(1) in this case.
19   Accordingly, the Clerk of Court is DIRECTED to close this action as to Colony Insurance
20   Company only.
21
     IT IS SO ORDERED.
22

23      Dated:    October 8, 2020                        /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
